NOTICE: THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA
UNIFORM
ARBITRATION ACT, SECTION 15-48-10 ET SEQ. OF THE CODE OF LAWS OF SOUTH CAROLINA

FUTURE DEVELOPMENT AGREEMENT

THIS FUTURE DEVELOPMENT AGREEMENT (this “Agreement”) is made as of September 9,
2009 by and between HTA — GREENVILLE, LLC, a Delaware limited liability company
(“REIT”), and GREENVILLE HOSPITAL SYSTEM, a political subdivision organized
under the laws of South Carolina (“GHS”). REIT and GHS are sometimes
collectively referred to herein as the “Parties” and individually as a “Party”.

RECITALS

A. REIT, as buyer, and GHS (along with certain of its affiliates), as seller,
entered into that certain Agreement of Sale and Purchase, dated as of July 15,
2009 as amended by that certain First Amendment to Agreement of Sale and
Purchase dated as of August 14, 2009, that certain Second Amendment to Agreement
of Sale and Purchase dated as of August 21, 2009 and that certain Third
Amendment to Agreement of Sale and Purchase dated as of August 26, 2009 and that
certain Fourth Amendment to Agreement of Sale and Purchase dated as of
September 4, 2009 (as so amended, the “Purchase Agreement”), pursuant to which,
on the date hereof, REIT has purchased from GHS a portfolio of medical office
building properties located in Greenville, South Carolina, as more particularly
described therein (the “Existing Portfolio”). All capitalized terms used herein
which are not defined herein shall have the meanings given to such terms in the
Purchase Agreement.

B. GHS is contemplating the development of certain additional medical office
buildings and/or childcare facilities in Greenville, South Carolina, all of
which are listed on Exhibit A hereto, a portion of which may be developed on
property currently owned by GHS (but not included in the Existing Portfolio) and
a portion of which may be developed on property to be subsequently acquired by
GHS (each, a “Development Property” and collectively, the “Development
Properties”).

C. As partial and mutual consideration for the purchase and sale of the Existing
Portfolio, the Parties agree that, should GHS elect to develop or sell any of
the Development Properties with “Outside Funding” (as hereinafter defined), REIT
and GHS mutually agree to an arrangement under which REIT will be provided with
the opportunity (subject to its approval) to either (i) own and fund the
development of such Development Property or (ii) purchase the developed
Development Properties at completion, in each case subject to a lease back to
GHS as set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

AGREEMENT

1. General Provisions.

(a) Notice of Intent to Develop. If at any time during the Term, GHS desires to
develop or sell (or ground lease) any Development Property with Outside Funding,
GHS shall notify REIT in writing (a “Development Notice”) (i) of the specific
Development Property which GHS intends to develop and/or transfer; (ii) of the
desired location of such Development Property (and whether such Development
Property is located within a medical campus owned by GHS as of the date hereof
(an “On-Campus Development Property”) or offsite of any existing campus owned by
GHS as of the date hereof (each, an “Off-Campus Development Property”);
(iii) whether GHS desires for REIT to fund the development and/or acquisition of
the Development Property upon completion; and (iv) if GHS has indicated that
they would structure the transaction as a transfer, whether GHS prefers to sell
or ground lease such Development Property to REIT. For purposes of this
Agreement, “Outside Funding” shall mean funding for the applicable development
or transfer of a Development Property which comes from sources other than
(A) GHS itself, (B) joint venture relationships with other healthcare providers
or (C) physicians or other tenants of space occupied by GHS.

(b) Conditions for Approval of Funding or Purchase. Should GHS elect for the
REIT to provide funding for development costs (whether as development funds, a
construction loan or the purchase price for the completed Development Property),
all of the following provisions must have been satisfied on or before      ,
2011 (the “Term”):

(i) The maximum commitment amounts (whether as development funds, a construction
loan or the purchase price for the completed Development Property) do not
exceed, for each Development Property, the amounts reflected for such
Development Property on Exhibit A hereto;

(ii) The total amount to be funded by REIT pursuant to this Agreement (whether
as development funds, a construction loan or the purchase price for the
completed Development Property) does not exceed $5,500,000 in the aggregate;

(iii) At GHS’ election, the applicable Development Property will either be sold
or ground leased to REIT (a) prior to the commencement of construction or
(b) upon completion of development; provided, however, that notwithstanding the
foregoing, (A) each Off-Campus Development Property shall be conveyed to REIT
(whether by fee or a “Development Property Ground Lease” (as hereinafter
defined)) only upon completion of development thereof and (B) with respect to
any On-Campus Development Property, if GHS desires to convey such property to
REIT prior to commencement of construction, then such property shall be conveyed
by a Development Property Ground Lease;

(iv) REIT shall have received evidence satisfactory to REIT that all Development
Properties (once constructed) shall be first class medical office buildings
and/or childcare facilities of a quality consistent with the other buildings
located on or near the applicable campus, and shall be at locations acceptable
to REIT;

(v) GHS (or the applicable affiliate thereof) shall have executed and delivered
mutually acceptable (a) “Development Agreement” (as hereinafter defined), (b)
“Construction Loan Documents” or “Construction Disbursement Documents” (each, as
hereinafter defined), as applicable, (c) “Purchase Agreement” (as hereinafter
defined) or Development Property Ground Lease, as applicable, and (d) a “Master
Lease” (as hereinafter defined). The documents executed pursuant to this clause
(v) shall hereinafter, with respect to any given Development Property, be
referred to herein as the “Development Property Documents”.

(vi) REIT shall have approved the applicable plans and specifications and
project budget. The approved budget shall be the basis for the amount (as
applicable) (a) to be funded by the REIT pursuant to Construction Loan Documents
or Construction Disbursement Documents (as applicable), (b) the purchase price
for such Development Property to be sold under an applicable Purchase Agreement,
or (c) the ground lease rent under the Ground Lease in the event the REIT
acquires the Development Property after completion;

(vii) REIT shall have approved the selection of the general contractor,
architect and engineering teams;

(viii) All conditions precedent to REIT’s funding obligations in the applicable
Development Property Documents have been satisfied; and

(ix) GHS shall have a credit rating consistent with REIT’s underwriting
requirements.

(x) GHS and all affiliates of GHS shall be in compliance with the terms of all
other agreements between GHS (and/or its affiliates) and REIT (and/or its
affiliates).

(c) Memorandum. On the Closing Date, with respect to those Development
Properties that are owned by GHS on the Closing Date, GHS shall record a
Memorandum of Development Agreement, in the form attached hereto as Exhibit B,
with the official recorder of the applicable county where each prospective
Development Property is located. With respect to any Development Property which
is not yet owned by GHS, upon GHS’ acquisition of such property, GHS shall
record a Memorandum of Development Agreement with the official recorder of the
applicable municipality or county where such prospective Development Property is
located.

2. Documentation. It is a condition precedent to REIT’s obligation to fund any
construction costs (pursuant to Construction Loan Documents or Construction
Disbursement Documents, as applicable) and/or purchase any Development Property
that GHS and REIT shall have executed and delivered each of the following
documents:

(a) Development Agreement. A mutually acceptable development management
agreement or other mutually agreed upon document which governs the development
of such Development Property (each, a “Development Agreement”). Each Development
Agreement shall provide, among other things, as follows:

(i) REIT shall have the right to approve any changes to the plans and
specifications and project budget for each Development Property;

(ii) The general contractor shall have casualty, liability, automobile liability
and worker’s compensation insurance policies in form and substance, with
carriers, and with policy limits reasonably adequate for a construction project
of this type and reasonably acceptable to REIT, and REIT shall be named as an
additional insured/loss payee on all such policies (other than the worker’s
compensation policy);

(iii) The general contractor shall be required to indemnify, defend and hold
harmless REIT to the fullest extent permitted by law from and against any and
all liabilities, losses, demands, claims, costs, damages and expenses (including
court costs and expert witnesses’ and attorneys’ fees) arising from, or in
connection with the development of the applicable Development Property. In
addition to the indemnity by the general contractor, GHS shall provide REIT with
reimbursement obligations and other protective provisions consistent with the
types of protections and agreements provided by GHS in the Purchase Agreement;

(iv) The general contractor shall provide bonding or other security or
protections (with REIT as a dual obligee) acceptable to REIT;

(v) The architect shall have professional errors and omissions insurance
policies in form and substance, with carriers and with policy limits reasonably
acceptable to REIT;

(vi) In the event that GHS fails to “substantially complete” the construction of
any Development Property by the “Lease Certain Date” (as defined in Section 2(d)
below) in accordance with the approved plans and specifications and budget, then
in addition to REIT’s other rights and remedies set forth in any other
applicable Development Property Document: (a) if the construction of such
Development Property is funded by REIT as contemplated by Section 2(e) below
(the “Funded Development Properties”), REIT shall have the right, but not the
obligation, to take over completion of such Development Properties at GHS’ sole
cost and expense, and (b) if the Development Property is not one of the Funded
Development Properties (a “Non-Funded Development Property”), REIT may terminate
the applicable Development Agreement;

(vii) REIT shall be an express third party beneficiary of any contracts or
subcontracts relating to the design and construction of each Development
Property; and

(viii) GHS will provide REIT with a guaranteed maximum cost based on an agreed
upon budget for the Development Property such that REIT will not be responsible
for any cost overruns related to such Development Property, regardless of the
reason for such cost overruns.

For purposes of this Agreement, a Development Project shall be deemed
“substantially complete” or to have achieved “substantial completion” upon the
lien free completion of such Development Project to the satisfaction of REIT,
subject to completion of punch list items and delivery of a certificate of
occupancy (or equivalent thereto).

(b) Purchase Agreement. With respect to any Non-Funded Development Property, the
Parties shall enter into a purchase and sale agreement in form reasonably
acceptable to the Parties, which will document the purchase by REIT of, and sale
by GHS of, the Non-Funded Development Property upon completion thereof.
Notwithstanding the foregoing, such purchase agreement shall provide that REIT
may terminate the Purchase Agreement if, among other things, non-defective
construction of the Non-Funded Development Property is not substantially
completed by the Lease Certain Date. The purchase price under such purchase and
sale agreement shall be the total cost of development of such Development
Property as set forth in the applicable project budget approved by REIT.

(c) Ground Lease. With respect to any Development Property being ground leased
to REIT, the Parties shall enter into a ground lease in substantially the form
of the Ground Leases executed by the Parties on the Closing Date, subject to
changes reasonably acceptable to the Parties. The ground rent due under such
ground lease shall be derived from the total cost of development of such
Development Property as set forth in the applicable project budget approved by
REIT. With respect to any ground lease entered into by the Parties for a
Development Property which is to be subsequently funded by REIT pursuant to
Construction Disbursement Documents, such ground lease shall include provisions
stating that, if the construction of the applicable Development Property is not
substantially completed prior to the expiration of the term of the applicable
Master Lease with respect to such Development Property, then (i) REIT shall have
the right to terminate such Ground Lease, effective immediately, and (ii) GHS
shall reimburse REIT for all amounts expended by REIT to fund such Development
Property, together with interest thereon at a rate of 10% per annum (such
provisions, the “Ground Lease Termination Provisions”).

(d) Master Lease. Prior to the commencement of construction, GHS and REIT shall
have entered into a triple net master lease (each, a “Master Lease”) pursuant to
which GHS will lease, as tenant, 100% of the rentable square footage to be
located at such Development Property. Each Master Lease shall be in
substantially the same form as the Space Leases entered into by GHS and REIT on
the Closing Date, except that: (i) Each Master Lease shall be for a fifteen
(15) year term; (ii) First year rent under the Master Lease shall be derived
using a “rental factor” of 8.5% and will be based on the REIT’s total cost of
development or acquisition actually paid by REIT; provided, further, that to the
extent the REIT has provided a Construction Loan, interest shall also be
factored into the determination of first year rent due under the Master Lease;
(iii) Rent under the Master Lease shall increase by 2% per year; and (iv) The
Master Lease shall be a master triple net lease, and accordingly, all costs and
obligations typically passed through to the tenant under such a lease will be
passed through to GHS. With respect to any of the Funded Development Properties,
the Master Lease shall also contain a guaranty of the substantial completion of
the Development Property by a lease certain date (the “Lease Certain Date”), at
which time, the Master Lease will become immediately effective and rent (or
damages in an amount equal to rent otherwise due under the Master Lease, if the
development is not complete and title has not yet transferred) will be due. Such
rent (or damages) with respect to a Funded Development Property shall be due
notwithstanding whether the Development Property is complete or GHS has taken
possession of the leased space

(e) Construction Finance Documents. In the case of any Development Property
being funded by REIT, such funding shall take one of the following two forms:

(i) With respect to any Off-Campus Development Properties (other than Maxwell
Pointe) where GHS has requested that REIT fund the construction costs, REIT
shall fund such development through construction loan financing (a “Construction
Loan”). In such instance, GHS and REIT shall have entered into construction loan
documents, including, without limitation, a loan agreement, a note, and a
mortgage (together with any other applicable construction loan documents, the
“Construction Loan Documents”) which are mutually acceptable to the Parties.
REIT shall be entitled to interest on all amounts advanced pursuant to
Construction Loan Documents shall accrue at 8.5% and shall be capitalized into
the approved budget.

(ii) With respect to any On-Campus Development Properties (and Maxwell Pointe,
which will already be owned by REIT and will not require a ground lease as
otherwise provided in this clause (ii)), such properties may be ground leased to
REIT prior to the commencement of construction, and in such case, REIT will fund
such development pursuant to a construction disbursement agreement and other
applicable documentation (“Construction Disbursement Documents”) which are
mutually acceptable to the Parties. REIT shall be entitled to a return on all
amounts advanced pursuant to Construction Disbursement Documents at a rate of
8.5% and shall be capitalized into the approved budget.

All Construction Loan Documents and Construction Disbursement Documents, as
applicable, shall include, among other things, customary representations and
warranties, covenants, indemnities (or indemnity equivalents), events of default
and conditions to advances (including, without limitation, delivery of
schedules, breakdowns of development costs, invoices and lien waivers, and
compliance with plans and specifications and budgets approved by REIT).

3. General Provisions Applicable to All Development Properties. Each Development
Property shall be developed and funded as follows:

(a) Any and all cost overruns related to any Development Property in excess of
the budget approved pursuant to Section 1 hereof will be the responsibility of
GHS and/or the applicable contractor.

(b) Once construction of any Development Property commences, GHS shall be
required to use “Due Care” to complete such construction in accordance with the
plans and specifications, project schedule and project budget. GHS shall be
obligated to provide REIT with a certificate of occupancy upon completion of
each Development Property. For purposes of this paragraph, “Due Care” shall mean
to act in good faith, in a manner reasonably believed to be within the scope of
one’s authority and in the best interests of REIT, and with the care, skill and
diligence (including diligent inquiry) under the circumstances then prevailing
that a real estate professional experienced in such matters would use.

4. Miscellaneous.

(a) LOI Superseded. With respect to the subject matter hereof, that certain
letter of intent dated June 11, 2009, shall be of no force and effect and is
hereby entirely superseded by this Agreement. No amendment of this Agreement
shall be binding on the Parties unless in writing signed by the Parties.

(b) Good Faith. Notwithstanding the foregoing, the Parties acknowledge and agree
that this Agreement represents the significant indicative terms in connection
with the development of the Development Properties, and the Parties will use
good faith in negotiating all provisions of the Development Agreements which are
not described herein.

(c) Notices. Any notice to be given or document to be delivered under this
Agreement, except as otherwise herein provided, shall be (i) delivered in
person, (ii) sent by Federal Express, UPS Next Day Air or another recognized
next-day business courier, (iii) sent by certified mail, postage prepaid, return
receipt requested, or (iv) sent by facsimile transmission to the following
addresses:

     
If intended for GHS:
  If intended for REIT:
Greenville Hospital System
701 Grove Road
Greenville, SC 29605
Attn: Joseph J. Blake, Jr., Esq., VP
Legal Affairs and General Counsel
Fax: (864) 455-6400
  16427 N. Scottsdale Rd., Ste. 440
Scottsdale, AZ 85254
Attn: Scott Peters
Phone: (480) 998-3478

Fax: (480) 991-0755
With copy to:
  With copy to:
Haynsworth Sinkler Boyd, P.A.
75 Beattie Place, 11th Floor
Greenville, SC 29601
Attn: Anne S. Ellefson, Esquire
Fax: 864-240-3300
  Cox, Castle & Nicholson LLP
2049 Century Park East, Suite 2800
Los Angeles, CA 90067
Attn: John F. Nicholson, Esquire
Phone: (310) 284-2240
Fax: (310) 277-7889(d)

A notice shall be deemed received (i) upon receipt if delivered in person,
(ii) the next business day following delivery to a courier service for next
business day delivery, (iii) three (3) business days after deposit in the U.S.
mail, certified with postage prepaid and return receipt requested, or (iv) if by
facsimile transmission, at the time that receipt thereof has been acknowledged
by electronic confirmation or otherwise. A Party may designate a different
address for purposes of sending subsequent notices by written notice to the
other Party. Counsel for the Parties may deliver notice on behalf of the
Parties.

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.

(e) Governing Law. This Agreement shall be governed by, construed under and
interpreted and enforced in accordance with the laws of the State of South
Carolina without regard to the conflict of law principles thereof.

(f) Time of the Essence. Time is of the essence of this Agreement and all
obligations hereunder as to each provision where time is an element of
performance. Anywhere a day certain is stated for payment or for performance of
any obligation, the day certain so stated enters into and becomes a part of the
consideration for this Agreement.

(g) Dispute Resolution. Should there be any controversy, dispute or claim
arising out of or in connection with this Agreement (hereinafter a “dispute” or
“disputes”), the Parties shall first attempt to settle the matter by mutual
negotiations. If these negotiations are unsuccessful, or if it appears to either
Party that negotiations are stalled, at either Party’s election: (i) the dispute
may be submitted to mediation to be held in Greenville, South Carolina and
(ii) in the event the Parties can not resolve any disputes in mediation, the
dispute may be resolved through arbitration. The arbitration shall be (A) held
in Greenville, South Carolina and (B) commenced and conducted in accordance with
the Rules of the American Arbitration Association, unless the Parties agree to
conduct arbitration under a different set of rules.

(h) Assignment. This Agreement cannot be assigned by either Party without the
consent of the other Party; provided, however, that REIT may assign this
Agreement to a Permitted Assignee (as defined below), provided that REIT and the
Permitted Assignee, as applicable, execute an assignment and assumption
agreement pursuant to which the Permitted Assignee expressly assumes all of
REIT’s obligations under this Agreement and further provided that such
assignment shall not relieve REIT of its obligations hereunder. A “Permitted
Assignee” shall mean any entity directly or indirectly owned or controlled by
REIT or under common control with REIT or REIT’s principals. This Agreement
shall be binding upon and shall inure to the benefit of the Parties hereto and
their respective heirs, executors, administrators, legal representatives,
successors and, to the extent herein permitted, assigns.

(i) Authority. If either Party hereto is a corporation, limited liability
company, trust, general or limited partnership or political subdivision, such
Party represents and warrants that each individual executing this Agreement on
behalf of such entity is duly authorized to execute and deliver this Agreement
on its behalf, and each entity represents and warrants that it has the authority
to enter into this Agreement.

(j) Sole Discretion. In each case where REIT has the right to approve or
disapprove of any item or the satisfaction of any condition or the determination
of any criteria, such right shall be deemed to mean that REIT has such right in
its sole and absolute discretion. With respect to any such right, if REIT
disapproves of any item, condition or criteria, GHS shall use good faith efforts
to provide reasonable alternatives to the disapproved item(s) for REIT’s
approval. If, following the submission or non-submission of such reasonable
alternatives, REIT again disapproves such item(s), either Party shall have the
right, without liability to the other Party, to terminate this Agreement with
respect to the applicable Development Property.

(k) Not an Unconditional Funding Obligation. Notwithstanding any of the terms or
conditions herein, nothing herein is intended to nor shall be applied to
(i) create an unconditional funding obligation for REIT; or (ii) require REIT to
reserve any funds or incur or account for any contingency or other accounting or
financial requirement concerning any potential future funding under this
Agreement. It is acknowledged and agreed that all rights and obligations of REIT
herein are subject to a number of terms and conditions, including documentation
and approvals (in REIT’s sole discretion).

[SIGNATURE PAGES COMMENCE ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

“REIT”

HTA – GREENVILLE, LLC,
a Delaware limited liability company

By: /s/ Kellie Pruitt
Print Name: Kellie Pruitt
Title: Chief Accounting Officer


“GHS”

GREENVILLE HOSPITAL SYSTEM,
a political subdivision organized under the laws of South Carolina

By: /s/ Susan J. Bickel
Print Name: Susan J. Bickel
Title: Vice President and CFO


EXHIBIT A

DEVELOPMENT PROPERTIES AND MAXIMUM COMMITMENTS

         
Development Property
  REIT Maximum Committed Funding
 
       
Memorial Day Care Center
  $ 4,000,000  
 
       
Maxwell Pointe Expansion
  $ 1,500,000  
 
       

EXHIBIT B

FORM OF MEMORANDUM OF FUTURE DEVELOPMENT AGREEMENT

This Memorandum of Future Development Agreement is made as of       ,       , by
Greenville Hospital System, a political subdivision organized under the laws of
South Carolina (“GHS”) and HTA – Greenville, LLC, a Delaware limited liability
company (“REIT”).

1. GHS and REIT have executed a Future Development Agreement (the “Future
Development Agreement”) dated September   , 2009, pursuant to which, such
parties have agreed that, should GHS elect to develop or sell any of the real
property (the “Premises”) located in Greenville County, South Carolina, and more
particularly described on the attached Exhibit A, incorporated by reference,
with “Outside Funding” (as defined in the Future Development Agreement), REIT
and GHS have agreed to an arrangement under which REIT will be provided with the
opportunity (subject to its approval) to either (i) own and fund the development
of the Premises or (ii) purchase the developed Premises upon completion of such
development.

2. The term of the Future Development Agreement expires on      , 2011.

3. The Future Development Agreement contains other provisions relating to the
respective rights of GHS and REIT. For further information relating to the
Future Development Agreement, reference is made to the Future Development
Agreement itself. In the event of any inconsistency between the Future
Development Agreement and this Memorandum of Future Development Agreement, the
Future Development Agreement shall control. Nothing contained herein shall be
deemed to amend or modify in any way the terms or provisions of the Future
Development Agreement. This Memorandum of Future Development Agreement is being
recorded for notice purposes only.

4. All provisions of the Future Development Agreement are incorporated by
reference herein.

Intending to be legally bound, the parties have executed this Memorandum of
Future Development Agreement as of the date set forth in the first paragraph
above.

      WITNESSES:   “GHS”    
Greenville Hospital System, a political subdivision organized
under the laws of South Carolina
By:
   
Its:
WITNESSES:  
“REIT”
HTA – Greenville, LLC,
a Delaware limited liability company
By:
   
Its:

(Notary acknowledgments on next page)

2

STATE OF SOUTH CAROLINA
COUNTY OF GREENVILLE, SS:

BEFORE ME, a Notary Public in and for said county and state, personally appeared
     , the        of Greenville Hospital System, a political subdivision
organized under the laws of the State of South Carolina, who executed the
foregoing instrument and who acknowledged that he/she did sign the foregoing
instrument for and on behalf of said Greenville Hospital System.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this       
day of      , 2009.

      

      (Seal)  
NOTARY PUBLIC FOR SOUTH CAROLINA
My commission expires      

STATE OF       ,
COUNTY OF       , SS:

BEFORE ME, a Notary Public in and for said county and state, personally appeared
     , the        of       , a(n)      , who executed the foregoing instrument
and who acknowledged that he/she did sign the foregoing instrument for and on
behalf of said       .

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this       
day of      , 2009.

      

      (Seal)  
NOTARY PUBLIC FOR      
My commission expires      

3